Lumpkin, Justice.
The facts appear in the reporter’s statement. By consent, the case was submitted to the presiding judge for determination without the intervention of a jury. The controlling legal question was, whether or not the instrument dated July 10th, 1879, and executed by Virginia Ehrlich, was a deed or a will. We are quite clear that, as to the specific lands therein mentioned, it was a deed, and was not testamentary in its character. As to so much of the instrument as undertook to convey prop*167•erty which the grantor might acquire after its execution and of which she might be the owner at the time of her death, it may be testamentary; but this is immaterial, as no property is involved in the present controversy other than that with which this instrument deals .specifically.
There was sufficient evidence to warrant the judge in finding that this deed was duly delivered to the grantee, David R. Dillon, in his lifetime. We have carefully read, studied and considered the evidence in this case. It contains many contradictions and inconsistencies, and leaves our minds in some doubt as to the real truth of many of the points in issue. As a whole, it presents a ■confused, rather than a clear and satisfactory, view of the various transactions to which it relates. We therefore felt justified in saying in the head-note that it does not point with absolute certainty to the conclusions reached by the presiding judge, and which were necessary to an adjudication by him in favor of the defendants. Still, we think he was authorized in so adjudging. It would he a most laborious task to discuss in detail the facts of this case. Nevertheless, we would cheerfully undertake the burden of so doing if any good could thereby he accomplished. As. this, in our opinion, would not be the case, we leave the judgment to stand, without further comment.

Judgment affirmed.